436 S.E.2d 376 (1993)
335 N.C. 173
In the Matter of Michael Charles HAYES.
No. 336A93.
Supreme Court of North Carolina.
October 7, 1993.
Karl E. Knudsen, Raleigh, for respondent.
Valerie Spalding, Asst. Atty. Gen., C. Colon Willoughby, Dist. Atty., for the State.
Prior report: 111 N.C.App. 384, 432 S.E.2d 862.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Respondent in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for failure to show a substantial constitutional question filed by Attorney General, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 7th day of October 1993."